per curiam :
El apelante fue condenado a pagar dos mul-tas de $350 cada una por haber vendido a un agente encu-bierto varias papeletas de “Bolita”, en violación de la See, *5024 de la Ley Núm. 220 de 15 de mayo de 1948 (33 L.P.R.A. see. 1250).
Señala que las sentencias son contrarias a derecho y a la prueba y que la citada Ley Núm. 220 es inconstitucional.
El primer señalamiento consiste en una impugnación de la apreciación de la prueba que hizo el tribunal de instancia. Examinado el caso, no encontramos razones para desechar las conclusiones de hecho de dicho Tribunal. La prueba de cargo, creída como lo fue, justifica a plenitud la confirmación de la sentencia. Pueblo v. De León Claudio, 99 D.P.R. 266, 271 (1970).
 Sobre el planteamiento relacionado con la constitu-cionalidad de la Ley Núm. 220, el apelante no nos ha demos-trado ni convencido que la Asamblea Legisaltiva carezca de facultad constitucional para legislar sobre esta materia,(1) no ya en virtud de conceptos de moralidad, sino en considera-ción a otros fines públicos de valía, entre los cuales se destaca la reglamentación de todos los juegos de azar, con miras a proteger que los mismos no caigan en manos inescrupulosas y se anule su utilidad social como fuentes de ingresos guber-namental.
Según expresamos en Pueblo v. Tribunal Superior, 91 D.P.R. 19, 41-42, citando a Pueblo v. Luciano Arroyo, 83 D.P.R. 573, 585-586 (1961), “.. . el juego ilegal de la bolita causa graves males sociales en Puerto Rico. Por su conducto se escurren grandes sumas de dinero que pertenecen en su casi totalidad a los grupos económicamente débiles; ha facili-tado la creación y consolidación de organizaciones criminales profesionales que de esa actividad saltan a otras socialmente más peligrosas, y que constituyen un elemento erosivo en el cuerpo social y aun para la propia fuerza pública. Cf. Pueblo v. Adorno, 81 D.P.R. 518 (1959)
*503Recientemente reafirmamos dicho enfoque al estimar que esta legislación fue aprobada:
. . con el fin de poner fin a un mal que permite a personas que viven al margen de la ley explotar inmisericordiosamente al público de escasos recursos económicos y exprimir cuantiosos beneficios monetarios de las familias más necesitadas en nuestra comunidad, abusando de su buena fe y de sus ansias de mejora-miento económico.” Pueblo v. Figueroa Pérez, 96 D.P.R. 6, 9 (1968).
Independientemente de los criterios respetables que pue-dan existir respecto a si la tradicional persecución de la bo-lita representa al Estado mayores perjuicios que ventajas, y de si su prohibición logra a cabalidad los fines que le animan, corresponde al Poder Legislativo, con inventiva y visión, de-terminar el curso de acción a seguirse frente a otras alter-nativas propuestas.

La sentencia será confirmada.

El Juez Asociado Señor Rigau disintió en opinión sepa-rada.

 En Serra v. Salesian Society, 84 D.P.R. 322 (1961), resolvimos que la ley no concede acción para reclamar lo que se gana en un juego prohibido.